DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, drawn to a battery system, in the reply filed on 18 January 2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: 
in line 6, “an electrode terminals” should be “an electrode terminal”
in line 11, “an opening that pass exhaust gas” should be “an opening that passes exhaust gas”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018 / 0034014 A1), and further in view of Shimizu et al. (US 2011/0076521 A1).
Regarding claim 1, Ichikawa teaches a battery system (“battery pack”, Title, Abstract) comprising: 
a battery block (pack 10) including a plurality of battery cells 4 stacked in one direction (“As shown in FIGS. 1 to 3, a battery pack 10 according to an exemplary embodiment of the present invention has a plurality of battery modules 1”, [0027]; “As shown in FIG. 4, the battery module 1 has a case 3 having an upper opening 3a to adjacently arrange a plurality of battery cells 4 inside the case 3”, [0028]; fig. 1 shows that cells 4 are all stacked in the same direction), each of the plurality of square battery cells 4 having 
a discharge port provided with a discharge valve 45 that opens at a set pressure (“If the internal pressure of the battery cell 4 reaches the operating pressure of the relief valve 45, the relief valve 45 changes from its open state to its closed state”, [0033], where the location of the relief valve 45 may be considered a discharge port since exhaust gas may be released through it, and the operating pressure is the set pressure, fig. 4)
and a sealing plate provided with positive and negative electrode terminals (“A positive electrode terminal 41 and a negative electrode terminal 43, serving as a pair of flat electrodes, are provided at one end and the other end of the upper face of the battery cell 4”, [0032], where the upper face is a lid that closes the battery, i.e. a sealing plate);
a connection bus bar 21 configured to be connected to an electrode terminal of each of the plurality of square battery cells 4 and connect some or all of the plurality of square battery cells 4 with each other (“a plurality of bus bars 21 configured to electrically connect the electrodes of the adjacent battery cells 4”, [0028]; “The bus bar 21 electrically connects two adjacent battery cells 4”, [0031], fig. 4; while the bus bar 21 is only connected to two terminals, the bus bar is capable of being connected to each terminal of each battery cell); 
an insulating plate (bus bar cases 5, collectively) disposed on a surface of the sealing plate of each of the plurality of battery cells 4, the insulating plate 5 including a passing portion (center portion containing openings 53) provided at positions corresponding to the discharge port (location of valve 45 on battery cell) and having an opening (discharge port 53 that passes exhaust gas ejected from the discharge port (location of valve 45), and a pressing portion disposed between the parallel connection bus bar 21 and the sealing plate (“The bus bar case 5 is made of an insulating synthetic resin material and formed into a rectangular flat plate shape. The bus bar case 5 has... a plurality of gas discharge ports 53 corresponding to the relief valves 45”, [0035]; the bus bar cases/plates are positioned on the top/sealing plate portion of each of the battery cells, as shown in figs. 4-5; the area around terminal openings 51 may be considered a pressing portion since it is pressed between bus bars 21 and the top/sealing portion of battery cells 4, as shown in fig. 4);
and a lid plate (covers 7, collectively) fixed to the insulating plate 5 and facing the discharge port (location of valve 45) facing the opening 53 of the passing portion (“The insulation cover 7 is made of an insulating synthetic resin material and formed into a rectangular flat plate shape. A gas discharge duct section 71 defining a discharge passage extending in the arrangement direction of the cells is formed at the central section of the insulation cover 7”, [0044]; “Hence, when the insulation cover 7 is attached to cover the upper face of the bus bar case 5 as shown in FIGS. 5 and 6, a gas discharge duct 72 defining a discharge passage 85 is configured by the upper face portion of the bus bar case 5 in which the gas discharge ports 53 are formed and the gas discharge duct section 71 of the insulation cover 7”, [0045]; figs. 4-5 show how the cover 7 faces the discharge locations of valves 45 and openings 53 of the insulative plate). 
Ichikawa teaches that battery cells 3 are rectangular (“substantially rectangular parallelepiped shape”, [0030], but does not specifically teach that the battery cells are square. It would have been In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Further, the examiner notes that square may be considered a species of rectangle.
Ichikawa does not teach that the sealing plate is provided with positive and negative electrode terminals via an insulating material. 
Shimizu teaches a prismatic battery cell for a battery pack, with a gasket 34 to electrically insulate the positive terminal and the negative terminal (“The anode terminal 32 a and the cathode terminal 32 b are connected to the anode and the cathode of the electrode part 31, respectively. One electrode terminal, for example, the anode terminal 32 a is electrically connected to the lid 30 b, thereby the potential of the anode terminal 32 a is the same as the exterior container 30. The cathode terminal 32 b penetrates and extends in the lid 30 b. A sealing material 34, for example, a gasket consisting of insulating material such as synthetic resin and glass is formed between the cathode terminal 32 b and the lid 30 b,” [0045]; figs. 5-7).
It would be obvious to a person having ordinary skill in the art that to insert an insulating material such as the gasket of Shimizu between the positive and negative terminals of Ichikawa to avoid an undesirable short circuit resulting from direct electrical connection of positive and negative terminals (“The gasket 34 not only seals the cathode terminal 32 b in a liquid-tight manner but electrically isolates between the cathode terminal 32 b and the exterior containers 30, and prevents short circuit therebetween” [0045]).
Ichikawa does not teach that the bus bar is a parallel connection bus bar but a series connector (“The battery cells 4 are electrically connected to each other in series”, [0031]. Ichikawa does teach battery modules connected in parallel, wherein any bus bars within the module would be parallel KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 2, modified Ichikawa teaches the battery system according to claim 1, 
wherein the battery block (battery pack 10) includes a plurality of parallel-connected units, formed by connecting the square battery cells in parallel (battery module 1, modified as above such that cells are connected in parallel by parallel connection busbars), connected to each other in series (“a plurality of such battery modules may be further connected in series”, [0004]; “As shown in FIGS. 1 to 3, a battery pack 10 according to an exemplary embodiment of the present invention has a plurality of battery modules 1”, [0027]), 
and the insulating plate 5 is provided between adjacent parallel-connected units 1 among the plurality of parallel-connected units 1 so as to have a plurality of slits extending in a width direction of the square battery cells (“Case-side half-split sections 55, 57 respectively forming the connection openings 81, 83 of a gas discharge duct 72 are provided... at both ends of the bus bar case 5 in the longitudinal direction thereof”, [0034]; the sections 55, 57 are that part of the insulating plate (bus bar cases 5, collectively) which are positioned between adjacent parallel-connected units; fig. 6 shows that section 57 has a slit to receive section 55, where the slit extends longitudinally in a width direction of the battery cells; each individual bus bar plate 5 among the modules 1 has its own slit 57, such that the collective insulating plate has a plurality of slits).
Regarding claim 3, Ichikawa teaches the battery system according to claim 2, 
wherein the lid plate and the insulating plate are connected between adjacent slits among the plurality of slits (the lid plate, collectively covers 7, and the insulating plate, collectively bus bar cases 5, are connected along the duct 72 between the slits 57, fig. 2), 
and a coupling position where the lid plate and the insulating plate are connected, being the coupling position between the adjacent slits is eccentrically located from a center of the discharge port in the width direction of the square battery cells (the lid plate, collectively covers 7, and the insulating plate, collectively bus bar cases 5, are connected along the duct 72, which is centered over the discharge ports, i.e. location of valves 45; the lid plate and insulating plate are not connected over center of the ports, where the duct is formed by the space between the lid plate and the insulating plate; rather, the lid plate and insulating plate are coupled along the side of the duct in a position which is eccentrically located from the center of the duct and discharge ports).
Regarding claim 4, Ichikawa teaches the battery system according to claim 3, 
wherein the coupling position between the adjacent slits is provided at a position close to the electrode terminal on the positive side with respect to the plurality of square battery cells located below the coupling position and connected in parallel with each other (the coupling position, where the lid plate, collectively covers 7, and the insulating plate, collectively bus bar cases 5, are coupled on both sides of the duct, such that the coupling on one side of the duct will be above the positive terminals of the battery cells, figs. 2, 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018/0034014 A1) in view of Shimizu et al. (US 2011/0076521 A1) as applied to claim 1 above, and further in view of Matsumoto et al. (US 2006/0292437 A1).
Regarding claim 5, modified Ichikawa teaches the battery system according to claim 1, where there is a minimal gap between the parallel connection bus bar and the pressing portion (fig. 4 shows 
Ichikawa does not teach that the sealing plate is a flexible plate material that deforms when an internal pressure rises due to an abnormality in one of the square battery cells, and a displacement amount of the sealing body accompanying a rise in internal pressure due to the abnormality in the one of the square battery cells is larger than a gap between the parallel connection bus bar and the pressing portion.
Matsumoto teaches a battery cell (“Sealed Prismatic Battery”, Title, Abstract) similar to the cell 4 of Ichikawa and suitable for use in a battery pack such as that of Ichikawa. Matsumoto teaches that the sealing plate (cap 3) is a flexible plate material that deforms when an internal pressure rises due to an abnormality in one of the square battery cells (“When the swelling deformation of the battery is caused by an abnormal rise in the battery internal pressure, the center portions of the front and rear walls of the battery can 1 swell as shown in FIG. 5, with which the center portions of the cap 3 bend inwardly of the battery, and the cap 3 attempts to deform into a bent shape such that the lateral end portions are lifted”, [0035]). The displacement amount of the sealing body accompanying a rise in internal pressure due to the abnormality in the one of the square battery cells of Matsumoto is larger than a gap between the parallel connection bus bar and the pressing portion of Ichikawa.
It would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the sealing plate of Ichikawa by forming it with the material of Matsumoto. Such a person would be motivated to make this substitution since the flexibility of the cap of Matsumoto allows for improved performance of the gas discharge valve (“Furthermore, the safety vents 16 of Embodiments 1 through 6 have opening pressures lower than those of Comparative Examples 1 through 9, and more reliable opening can be achieved by this”, [0060]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2018/0034014 A1) in view of Shimizu et al. (US 2011/0076521 A1) as applied to claim 1 above, and further in view of Sakai et al. (US 2017/033332 A1).
Regarding claim 6, modified Ichikawa teaches the battery system according to claim 1. 
Ichikawa as modified thus far does not teach that the parallel connection bus bar has a cut portion, formed at a portion to which the pressing portion of the insulating plate abuts, so as to have lower strength than other portions.
Sakai teaches a battery pack (“battery module”, Abstract) with prismatic cells and bus bars similar to that of Ichikawa. The bus bar 16 of Sakai has a cut portion, formed at a center portion of the bus bar, so as to have lower strength than the other portions (“The notches 31 are provided to allow the connection bus bar 16 to be easily broken when the battery cells 11 abnormally, that is, excessively, expand beyond the allow able maximum expansion amount due to abnormality such as a failure”, [0057], fig. 2).
It would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the parallel connection bus bar of Ichikawa at its central portion abutting the pressing portion of the insulating plate by adding the notches of Sakai. Such a person would have been motivated to add the notch since the weakened central portion allows the bus bar to break during cell expansion to minimize further damage to the battery cell and pack (“When the battery cells 11 expand beyond the allowed deformation amount A of each connection bus bar 16, stress concentrates on the notches 31 of each connection bus bar 16. Accordingly, the connection bus bar 16 is broken from the notches 31 before the positive terminal 18 and the negative terminal 19 are significantly deformed or broken. Since the connection bus bar 16 is broken, the positive terminal 18 and negative terminal 19 do not receive excessive load in the aligning direction, so that the positive .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito (JP 6230960 B2) teaches a battery pack with an insulative resin cover that may hold wires electrically connected to cell terminals; since the cover 20 is composed of individual segments 21, a plurality of slits extending along the cells are formed in this cover (fig. 1). Lui (US 2015/0125727 A1) teaches a bus bar module 1 with an insulative plate-shaped main body 3 and slits formed between adjacent plates 3 joined into one larger bus bar module ([0030], figs. 2-4). The cover of Ito and bus bar module of Lui are insulating plates possessing slits similar to the claimed insulating plate and slits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 9:00 AM to 6:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728